t c summary opinion united_states tax_court mary t kahmann and eric c kahmann petitioners v commissioner of internal revenue respondent docket no 17703-15s filed date mary t kahmann and eric c kahmann pro_se john schmittdiel and shannon m harmon for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in petitioners’ federal_income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure for failure to timely file a tax_return and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by petitioners the issues for decision are whether petitioners had unreported gross_receipts for their business and are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in minnesota at the time they timely filed their petition continued procedure unless otherwise indicated 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3at trial mr kahmann conceded that petitioners’ tax_return was filed late and the addition_to_tax for late filing under sec_6651 mrs kahmann did not appear in court but the decision will be binding upon both spouses i petitioners’ jewelry business petitioners have been making jewelry for years in petitioners sold their jewelry through their business harpstone jewelry harpstone primarily at art shows held throughout the united_states petitioners also made some internet sales through amazon and paypal mr kahmann’s two brothers made and sold their own jewelry and participated in their own art shows during but they did not work for harpstone in petitioners used two machines in linked to two merchant account sec_5 that they maintained to accept credit and debit card payments from harpstone customers the merchant account company processed these payments and deposited the payments received less a discount into petitioners’ bank accounts the merchant account company issued two forms 1099-k merchant 4on the schedule c profit or loss from business attached to their joint tax_return only mr kahmann is listed as the proprietor of harpstone however the parties stipulated that petitioners both operated harpstone on the basis of the record the court accepts the parties’ stipulation cf 93_tc_181 we may disregard stipulations between parties where justice requires it if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to facts disclosed by the record 5a merchant account is an arrangement whereby a bank agrees to collect credit and debit card payments and pays the merchant the sale amounts less a discount see 106_tc_103 card and third party network payments of dollar_figure and dollar_figure both forms 1099-k were issued in petitioners’ names and business and showed petitioners’ merchant account numbers and the same mailing address petitioners reported on their tax_return harpstone received most of its gross_receipts between july and december each year but paid most of its expenses between january and march each year petitioners’ expenses included show fees cost_of_goods_sold and materials ii examination of petitioners’ tax_return petitioners prepared their joint federal individual_income_tax_return for and filed it late see supra note on the schedule c attached to their tax_return petitioners reported the following for harpstone total gross_receipts 6in the housing and economic recovery act of hera pub_l_no sec a stat pincite congress enacted sec_6050w to require a payment_settlement_entity to issue an information_return to participating payees reporting the gross amount of the reportable_payment transactions a payment_settlement_entity includes a merchant-acquiring entity such as a merchant account services company see sec_6050w the new provision became effective for calendar years beginning after date hera sec e stat pincite merchant account services companies were required to report the gross amount of payments without any reduction for discounts on a form 1099-k after date see sec_6050w f sec_1 6050w- a ii h and j income_tax regs or sales of dollar_figure cost_of_goods_sold of dollar_figure and gross_profit and gross_income of dollar_figure petitioners also reported total expenses of dollar_figure including dollar_figure for visa fees petitioners reported a net profit of dollar_figure from harpstone on the schedule c the net profit was the only gross_income reported on their tax_return the irs examined petitioners’ tax_return the revenue_agent assigned to examine petitioners’ tax_return sent a letter to petitioners to request certain documents including copies of their bank account statements but petitioners did not provide the documents after the deadline for submitting the requested documents the revenue_agent issued summonses to banks at which petitioners maintained at least three bank accounts the summonses were issued to obtain petitioners’ bank account statements so the revenue_agent could conduct a bank_deposits analysis 7in the irs added to schedule c line sec_1a merchant card and third party payments and 1b gross_receipts or sales not entered on line 1a to implement the new reporting requirements under sec_6050w instructions to schedule c at c-1 see supra note on line 1a of the schedule c petitioners reported zero for taxpayers were not required to separately report amounts from forms 1099-k on line 1a because for the irs ha d deferred the requirement to report these amounts instructions to schedule c at c-1 instead taxpayers were instructed to report the amounts from forms 1099-k on line 1b id from the bank statements the revenue_agent identified the following deposits to petitioners’ three bank accounts for dollar_figure from amazon dollar_figure from bank card deposits dollar_figure from checks made payable to harpstone dollar_figure from cash deposits and dollar_figure from atm deposits the revenue_agent was not convinced petitioners had informed her of all their bank accounts therefore to determine harpstone’s total gross_receipts the revenue_agent substituted the aggregate amounts reported on the two forms k dollar_figure for the bank card deposits she had identified the revenue_agent determined that the forms 1099-k were more reliable because they were issued in petitioners’ names and business had the same mailing address petitioners’ included on their tax_return and represented amounts deposited into bank accounts the merchant account payor had associated with petitioners’ names the revenue_agent could not reconcile the amount of dollar_figure reported on one of the forms 1099-k with the bank statements she had summoned because at the time of the examination she did not have the merchant account statements showing the bank account into which the payments were deposited respondent later obtained the merchant account statements and the parties stipulated them for trial the revenue_agent calculated that harpstone’s total gross_receipts were dollar_figure for she also concluded that petitioners had unreported gross_receipts for harpstone of dollar_figure the difference between the gross_receipts petitioners reported on the schedule c dollar_figure and the gross_receipts the revenue_agent calculated using a bank_deposits analysis and the two forms 1099-k i burden_of_proof discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 in unreported income cases some courts have required the irs to establish a minimal evidentiary showing connecting the taxpayer with the income-producing activity 994_f2d_1542 11th cir aff’g tcmemo_1991_636 see 58_f3d_1342 8th cir aff’g tcmemo_1993_398 975_f2d_534 8th cir aff’g in part rev’g in part tcmemo_1991_140 respondent has met that burden by introducing bank account records forms 1099-k and merchant account statements establishing that petitioners received unreported income from their jewelry business in thus petitioners bear the burden of proving by a preponderance_of_the_evidence that respondent’s determination of unreported income is arbitrary or erroneous see page v commissioner f 3d pincite 999_f2d_760 4th cir citing 293_us_507 aff’g tcmemo_1992_153 day v commissioner f 2d pincite 87_tc_74 parker v commissioner tcmemo_2016_194 at ii unreported income sec_61 defines gross_income as all income from whatever source derived including income derived from business a taxpayer has a duty to maintain adequate_records to show whether or not he or she is liable for federal_income_tax sec_6001 the parties stipulated exhibit 9-j copies of merchant account statements related to the merchant account number ending in this page exhibit consists of statements from january through date for one of the merchant accounts that petitioners used during the last three pages of that stipulated exhibit include a three-page handwritten accounting first handwritten accounting that petitioners prepared listing the sales they made through harpstone generally a stipulation of fact is treated as a conclusive admission by the parties and is binding on the parties rule e 87_tc_1451 however the court is not bound by a stipulation of fact that appears contrary to the facts disclosed by the record rule e 66_tc_312 the amounts listed on the merchant account statements as credit card sales for each month are much less than the amounts listed by petitioners on the first handwritten accounting because the first handwritten accounting is contrary to the facts in the record including the stipulated merchant account statements and for reasons discussed below the court sets aside the first handwritten accounting at trial petitioners introduced a second version of the three-page handwritten accounting8 second handwritten accounting that they supposedly created in allegedly listing all the sales they had made through harpstone the court does not find either the first or the second handwritten accounting of harpstone’s sales for to be accurate or reliable 8the second handwritten accounting is identical to the first handwritten accounting except that the second handwritten accounting contains an additional fifth column supposedly listing mileage at trial respondent did not object to admitting the second handwritten accounting into evidence the first and second handwritten accountings are titled shows and purport to list all the art shows petitioners attended at which they sold their jewelry each page of the first and second handwritten accountings has four columns the first four columns do not have any headings and contain the following information the first has dates in a month-and-day format the second has cities and states the third has figures next to the dates that supposedly represent the sales made on the corresponding dates and the fourth has the supposed sums of the sales made during the total period in the listed city and state all figures are in whole dollars the second handwritten accounting has a fifth column titled miles and has figures allegedly representing the total miles petitioners supposedly drove to and from each listed city and state the last page of each of the first and second handwritten accountings has an untitled line with a dollar_figure figure supposedly representing the total sales from the art shows during below that is a line titled internet sales with a dollar_figure figure below that is another untitled line with a dollar_figure figure supposedly representing the total gross_receipts from all sales for mr kahmann however did not show how the amounts listed on the first or second handwritten accounting corresponded to the deposits to petitioners’ bank accounts or to the amounts listed on the merchant account statements although mr kahmann testified that he wrote the entries in the first handwritten accounting as the art shows were attended the court finds that the handwriting appears as if the entries were written all at once rather than over the course of the year all the entries on the second handwritten accounting except for the mileage entries appear to have been written in the same handwriting with the same shade of ink if the entries were made over the course of a year the court would expect to see variations in handwriting and ink shades similarly the mileage entries in the fifth column also appear to have been written all at once but in a lighter shade of ink than the entries in the other four columns these mileage entries were added after the first handwritten accounting was attached to the stipulation of facts the internet sales of dollar_figure were payments received through petitioners’ paypal account for however petitioners had additional internet sales totaling dollar_figure from amazon for which they did not record on either the first or second handwritten accounting as best we can determine from the record other than the first and second handwritten accountings petitioners did not kept any formal books of account or other accounting_records to track harpstone’s gross_receipts for the court concludes that petitioners did not keep accurate regular and contemporaneous business records for harpstone during because petitioners’ records did not adequately demonstrate the amount of business income they received in it was appropriate for respondent to use an indirect method to reconstruct their business income for see 54_tc_1530 sabolic v commissioner tcmemo_2015_32 at when a taxpayer does not keep accurate books_and_records the irs may determine his or her income under such method as in the opinion of the irs does clearly reflect income sec_446 see 92_tc_661 where the taxpayer has unexplained bank_deposits the irs may employ a bank_deposits analysis to estimate his or her income 64_tc_651 aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing the taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite see 33_f3d_991 8th cir aff’g tcmemo_1993_423 884_f2d_1085 8th cir aff’g tcmemo_1988_410 bank_deposits are prima facie evidence of income 102_tc_632 a bank_deposits analysis presumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income id pincite t he irs must take into account any non-taxable source of which it has knowledge 96_tc_858 citing 335_f2d_671 5th cir aff’d 959_f2d_16 2d cir once the irs reconstructs the taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the irs’ implementation of a bank_deposits analysis was unfair or inaccurate see clayton v commissioner t c pincite dileo v commissioner t c pincite the taxpayer may do so by proving that a deposit is not taxable see clayton v commissioner t c pincite nontaxable sources include funds attributable to interaccount bank transfers and returned checks as well as loans gifts inheritances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo petitioners do not challenge the revenue agent’s use of the bank_deposits analysis to reconstruct their business income for instead petitioners argue that the inclusion of certain income for is inaccurate because it is not taxable business income to petitioners at trial mr kahmann provided uncorroborated testimony to challenge the following amounts resulting from the revenue agent’s bank_deposits analysis dollar_figure in cash deposits dollar_figure in check deposits and some of the amounts reported on the forms 1099-k the court declines to accept mr kahmann’s uncorroborated testimony see eg tokarski v commissioner t c pincite for the reasons discussed below the court concludes that petitioners had unreported schedule c gross_receipts of dollar_figure for a cash deposits mr kahmann argues that the unreported cash deposits of dollar_figure are not business income to petitioners for because they were from a cash hoard petitioners kept according to mr kahmann when petitioners needed to pay expenses they supposedly took money from an alleged cash hoard deposited it into their bank accounts and paid the expenses through the bank accounts the existence of a cash hoard is endlessly claimed to explain the existence of unreported income rarely successful and often met with some suspicion see 85_tc_927 the court is suspicious of mr kahmann’s claim and finds he did not prove that petitioners maintained a cash hoard to account for the cash deposits in petitioners failed to introduce any credible_evidence showing that they maintained a cash hoard or that any of the cash deposits identified by the revenue agent’s bank_deposits analysis were from cash accumulated in a prior year petitioners also failed to provide any credible_evidence to support their claims that the cash hoard consisted of nontaxable gifts or an inheritance from mrs kahmann’s aunt and mother as petitioners claimed mr kahmann provided conflicting and uncorroborated testimony at trial to explain petitioners’ cash hoard argument first mr kahmann argued that the cash hoard was petitioners’ cash on hand at the start of the year because most of their sales occurred during the last six months of the year july to december and all their expenses were paid from january to march he testified that harpstone had to accumulate reserves of about dollar_figure during the last six months to pay expenses at the beginning of each year and that petitioners deposited the cash on hand into the bank as needed mr kahmann testified that he did not deposit cash from harpstone’s sales in into the bank accounts in and that all the cash deposits into petitioners’ bank accounts were solely from the cash hoard petitioners did not maintain regular books_and_records to prove mr kahmann’s assertions and mr kahmann did not present any other credible_evidence to support his testimony mr kahmann pointed to the first and second handwritten accountings to show that the cash deposits made before the first show on date could not have been income from harpstone but rather were cash deposits made from the cash hoard however the cash deposits made in before date total only dollar_figure not the dollar_figure of cash deposits that the revenue_agent identified from the cash deposits analysis as unreported income second mr kahmann argued that the cash hoard included gifts from mrs kahmann’s aunt mr kahmann testified that he and mrs kahmann were blessed to be born into a very wealthy family and that mrs kahmann’s aunt had given petitioners over dollar_figure million since specifically mr kahmann testified that mrs kahmann had received shares of stock from her aunt9 and that petitioners had a debit card they could use to withdraw money from the stock account however mr kahmann testified that petitioners had not withdrawn money from that stock account during petitioners did not present any evidence to support mr kahmann’s assertions that the cash hoard consisted of gifts from mrs kahmann’s aunt third mr kahmann argued that petitioners had a considerable amount of money in late because mrs kahmann had received an inheritance from her 9at trial mr kahmann offered as an exhibit a statement from an investment adviser purporting to show the value of an investment that mrs kahmann had inherited from her aunt respondent objected to the exhibit as hearsay and the court ruled that the exhibit was not admissible mother which was added to the cash hoard mr kahmann testified that in late mrs kahmann inherited from her mother dollar_figure in cash gold coins ounces of silver and dollar_figure from the sale of mrs kahmann’s mother’s home and its contents mr kahmann did not provide any other evidence to corroborate his testimony the revenue_agent testified that she did not notice any large deposits in the bank accounts she examined that would support mr kahmann’s assertion that his wife had inherited dollar_figure in cash mr kahmann also testified that in he had sold some of the gold coins mrs kahmann had inherited from her mother and that he had put the proceeds into the cash hoard in mr kahmann admitted that he had not reported the gain from the sale of the gold coins on petitioners’ tax_return when asked whether petitioners had deposited any of these proceeds into their bank accounts mr kahmann testified that petitioners probably had not the court finds petitioners’ assertions to be unsupported and rejects their claims that the source of the unreported cash deposits for was a cash hoard b check deposits petitioners also argue that an unidentified portion of the dollar_figure in check deposits the sum of the checks made payable to harpstone as determined by the bank_deposits analysis belonged to one of mr kahmann’s brothers mr kahmann testified that his brother would give him checks also made out to harpstone and mr kahmann would deposit them into petitioners’ bank accounts and would withdraw cash from the bank accounts to give to his brother mr kahmann testified that his brother had also used the name harpstone jewelry for his own separate business but did not provide any other proof to support his assertion mr kahmann testified that his brother did not have a website a business card or other information showing that he also had a business called harpstone jewelry petitioners failed to introduce any credible_evidence to prove that any of the checks deposited into their bank accounts included checks for the business of mr kahmann’s brother the court finds petitioners’ assertions to be unsupported and rejects their claim that a portion of the check deposits consisted of checks for a separate business operated by mr kahmann’s brother c amounts on the two forms 1099-k petitioners argue that some or all of the reported amounts on the two forms 1099-k are income attributable to mr kahmann’s brothers petitioners argue that dollar_figure of the dollar_figure reported on one of the forms 1099-k is income attributable to one of mr kahmann’s brothers and that all the dollar_figure reported on the second form 1099-k is income attributable to his other brother in any court_proceeding where a taxpayer asserts a reasonable dispute with respect to income reported on a third-party information_return if the taxpayer fully cooperates with the irs then the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return sec_6201 full cooperation requires informing the irs of the dispute within a reasonable_time h_r rept no pincite 1996_3_cb_49 in addition the taxpayer must provide timely access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary sec_6201 sec_6201 does not apply in this case because petitioners failed to fully cooperate with the irs the revenue_agent requested certain documents from petitioners including copies of their bank account statements petitioners did not provide the documents to the revenue_agent and as a result she had to issue summonses to petitioners’ banks to obtain the bank account statements for at trial mr kahmann attempted to introduce letters written by his brothers to corroborate his testimony his brothers were not available to be called as witnesses and the court ruled that the letters were inadmissible hearsay mr kahmann agreed that petitioners did not bring mr kahmann’s brothers to meet with either the revenue_agent during the examination or with respondent’s counsel in preparation for trial petitioners bear the burden of proving that respondent’s determination to include the amounts reported on the forms 1099-k is arbitrary or erroneous see page v commissioner f 3d pincite day v commissioner f 2d pincite united_states v gunnink no u s dist lexis at d minn date holding that data obtained from third-party information returns to reconstruct income was reasonable when the taxpayer did not maintain regular business records mr kahmann’s testimony was vague and uncorroborated petitioners have not convinced the court that respondent’s determination to include the amounts reported on the forms 1099-k is arbitrary or erroneous or that some or all the amounts are attributable to mr kahmann’s brothers mr kahmann testified that his brothers commingled their credit card transactions with petitioners’ transactions in by using petitioners’ two merchant account machines he also testified that he had given one of his brothers an atm card for petitioners’ bank account and that his brother was free to withdraw from the bank account in order to obtain the merchant account payment deposits mr kahmann also testified that he kept of what his brother deposited as part of the arrangement although mr kahmann testified that he still had the atm card he had given to his brother he failed to provide it to the revenue_agent during the examination or to produce it at trial morever mr kahmann contended that the dollar_figure reported on one of the forms 1099-k was directly deposited into his brother’s bank account however petitioners provided no corroborating evidence to support this claim petitioners have not persuaded the court that it should disregard the amounts listed on the forms 1099-k as unreported gross_receipts petitioners have not produced any credible_evidence to dispute their receipt of the cash deposits check deposits and amounts reported on the forms 1099-k for accordingly the court sustains respondent’s determination that petitioners had unreported schedule c gross_receipts of dollar_figure for iii sec_6662 accuracy-related_penalty respondent determined an accuracy-related_penalty for because petitioners’ underpayment was due to a substantial_understatement_of_income_tax or negligence or careless disregard of rules or regulations sec_6662 and b and respondent’s contentions necessarily reflect alternative grounds for imposing the sec_6662 accuracy-related_penalty because only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties see 116_tc_438 to meet that burden the commissioner must produce sufficient evidence to show that it is appropriate to impose the accuracy-related_penalty see id as explained below the court concludes that respondent has met his burden of production with respect to a substantial_understatement_of_income_tax under sec_6662 and b or in the alternative with respect to negligence or disregard of rules or regulations under sec_6662 and b for once the commissioner meets his burden of production a taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 higbee v commissioner t c pincite sec_1_6664-4 income_tax regs as explained below petitioners did not provide persuasive evidence that they acted with reasonable_cause and in good_faith with respect to the underpayment_of_tax for a substantial_understatement the court has sustained the item in the notice_of_deficiency that was not conceded--the unreported gross_receipts for harpstonedollar_figure the result is a substantial_understatement_of_income_tax for an understatement means the excess of the amount of the tax required to be shown on the tax_return over the amount of tax that is shown on the tax_return reduced by any rebate sec_6662 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 petitioners’ tax_return showed a tax of dollar_figure respondent determined the amount of tax required to have been shown on petitioners’ tax_return was dollar_figure thus the understatement_of_tax determined by respondent was dollar_figure that amount exceeds dollar_figure which is greater than dollar_figure of the tax required to be shown on petitioners’ tax_return therefore 10petitioners conceded that they were liable for the addition_to_tax under sec_6651 for filing their tax_return late see supra note petitioners have substantially understated their income_tax and are liable for the accuracy-related_penalty under sec_6662 and b for b negligence or disregard of rules or regulations the accuracy-related_penalty may also be imposed under sec_6662 because of negligence or disregard of rules or regulations sec_6662 in the alternative petitioners are liable for the accuracy-related_penalty because they were negligent and acted in careless disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 see higbee v commissioner t c pincite respondent has met his burden of production with respect to petitioners’ negligence and careless disregard of rules or regulations because petitioners failed to maintain adequate_records demonstrating their gross_receipts for harpstone for mr kahmann testified that petitioners’ returns for four prior years had been audited by the irs for their underreporting of income nevertheless petitioners failed to maintain adequate books_and_records documenting harpstone’s gross_receipts for accordingly the court concludes that in the alternative petitioners were negligent and acted in careless disregard of rules or regulations and are liable for the accuracy-related_penalty under sec_6662 and b for c reasonable_cause for the underpayment_of_tax a penalty will not be imposed under sec_6662 however if a taxpayer establishes that he or she acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1 b income_tax regs see higbee v commissioner t c pincite relevant facts and circumstances for the court to consider include the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs petitioners did not hire a tax professional or seek advice from a tax professional to prepare their tax_return petitioners who bear the burden of persuasion have not come forward with any evidence that they had an honest misunderstanding of the law in the light of all the facts and circumstances petitioners’ only assertion as to why the accuracy-related_penalty should not be sustained is that their tax_return was accurate as filed when petitioners filed their tax_return they had access to the bank statements and merchant account statements the irs relied upon to determine their tax_liability petitioners’ course of action does not reflect a good-faith effort to calculate their proper tax_liability the court concludes that petitioners are liable for the sec_6662 accuracy-related_penalty for in reaching its conclusions the court has considered all arguments made by the parties and to the extent not mentioned above the court concludes they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
